Citation Nr: 0945941	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran had active military service from March 1968 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
reopened the Veteran's claim for service connection for 
bilateral hearing loss on the basis of new and material 
evidence; however, the RO then denied the claim on the merits 
as well as a newly-raised claim for service connection for 
tinnitus. 

In February 2009, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (Travel Board hearing).  
During the hearing the Veteran submitted additional evidence 
and waived his right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The Board subsequently issued a decision in April 2009 
agreeing that the reopening of the claim for hearing loss was 
appropriate because there was new and material evidence.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(the Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO).  
Rather than immediately readjudicating this claim on the 
merits, however, the Board remanded this claim and the claim 
for tinnitus to the RO, via the Appeals Management Center 
(AMC), for further development and consideration.  Since all 
requested development has been accomplished, this case is 
once again before the Board for appellate review. 




FINDINGS OF FACT

1.  The Veteran entered service with hearing loss in his left 
ear, which did not permanently worsen as a result of noise 
exposure during his military service.

2.  The hearing loss in his right hear was first identified 
many years after his separation from active duty service and 
has not been linked by competent medical evidence to military 
noise exposure.

3.  The Veteran's tinnitus also was first identified many 
years after his separation from active duty service and has 
not been linked by competent medical evidence to military 
noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus also was not incurred in or aggravated by 
service.  38 U.S.C.A § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant statutes and VA regulations, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Veteran was issued a VCAA notice letter in 
March 2005, prior to the RO initially adjudicating his claims 
in June 2005, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  The issues 
before the RO at that time included service connection for 
tinnitus and whether new and material evidence had been 
submitted to reopen the Veteran's claim for service 
connection for bilateral hearing loss.  Therefore, the March 
2005 letter included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection for hearing loss, and information concerning 
why this claim was previously denied by the RO in January 
1992.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Subsequent letters issued in March 2006, August 2006, and 
February 2008 also addressed the elements for a service 
connection claim, including the elements in Dingess involving 
how a downstream disability rating and effective date are 
assigned, if service connection is granted, and the type of 
evidence impacting those downstream determinations.  This 
notice was provided after the initial RO adjudication.  But 
after these notice letters were issued, the RO readjudicated 
the claims in a supplemental statement of the case (SSOC) 
issued in October 2009.  This is important to point out 
because the Federal Circuit Court has held that an SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Indeed, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
U. S. Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

Therefore, in light of the readjudication of the claims in 
this particular case after providing all required notice, the 
timing error in the provision of the notice has been 
rectified.  Moreover, in his pleadings the Veteran has not 
alleged any prejudicial error in the content or timing of the 
VCAA notice he received (or did not receive).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his 
representative has indicated that any additional records 
exist that might be relevant to his claims.  In addition, he 
was afforded a VA audiological evaluation in March 2008 to 
determine whether his bilateral hearing loss and tinnitus are 
related to noise exposure in service.  The VA audiologist 
also provided additional comment in May 2009 as to whether 
the Veteran's pre-existing left ear hearing loss was 
aggravated by military noise exposure.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist him in the development of his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The Veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of prolonged exposure to excessively 
loud noise (i.e., acoustic trauma) in service.  For the 
reasons set forth below, however, the Board finds that the 
preponderance of the evidence is against both claims, so they 
must be denied.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Board finds that a March 2008 VA 
audiological evaluation report confirms the Veteran has a 
current bilateral (both ears) hearing loss disability, 
according to these VA standards, and that he has the required 
diagnosis of tinnitus as well.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).

Resolution of this appeal therefore turns on whether noise 
exposure during the Veteran's military service caused or at 
least contributed to these current conditions.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And, unfortunately, it is in this critical respect that 
the most probative evidence on file is against the claims.



Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. §§ 3.304, 3.306.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

In VAOPGCPREC 3-2003 and Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004), VA's General Counsel and the Federal 
Circuit Court held that, where there is a presumption of 
soundness when entering service, VA has to show by clear and 
unmistakable evidence both that the Veteran had the condition 
in question prior to service and that it was not aggravated 
by his service.

Conversely, if a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity during service beyond its 
natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
There are a line of precedent cases indicating that 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that 
mere temporary or intermittent flare-ups of a pre-existing 
injury or disease during service are insufficient to be 
considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, has 
worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran manages to show a chronic worsening of his 
pre-existing condition during his service would the 
presumption of aggravation apply and, in turn, require VA to 
then show by clear and unmistakable evidence that the 
worsening was not beyond the condition's natural progression.  
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

Turning now to the facts of this specific case, the evidence 
shows the Veteran entered service with a pre-existing left 
ear hearing loss disability, according to VA standards 
(38 C.F.R. § 3.385), while the hearing in his right ear was 
normal.  An audiological evaluation performed at a pre-
induction examination in July 1967 revealed, in the left ear, 
a 5-decibel loss at the 500 Hz level, a zero-decibel loss at 
the 1000 Hz level, a 15-decibel loss at the 2000 Hz level, 
but a 45-decibel loss at the 3000 Hz level, and a 35-decibel 
loss at the 4000 Hz level.  Testing of the right ear revealed 
a 5-decibel loss at the 500, 2000, and 3000 Hz levels, and a 
zero-decibel loss at the 1000 and 4000 Hz levels.  

These findings at time of induction clearly show a pre-
existing left ear hearing loss disability according to VA 
standards since he had a 45-decibel loss at the 3000 Hz 
level, which is above the minimal required 40-decibel loss.  
38 C.F.R. § 3.385.  He also had a 35-decibel loss in this ear 
at the 4,000 Hertz frequency, which is further indication of 
a pre-existing hearing loss in this ear, albeit not 
sufficient hearing loss to be considered an actual disability 
by VA standards.  As the Court has indicated, the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  However, in contrast, the hearing 
in the Veteran's right ear was entirely normal.  So under 
these circumstances, the presumption of soundness only 
applies to his right ear.  This, in turn, means he will have 
to prove that his pre-existing left ear hearing loss was 
aggravated during or by his military service, and that his 
current right ear hearing loss disability was incurred in 
service.  The most probative medical and other evidence in 
each of these important regards does not support his claim.

Concerning the issue of whether the Veteran's pre-existing 
left ear hearing loss was aggravated during service, the law 
provides that a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

But as already explained, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Here, however, both the service and post-service medical 
records show that the Veteran's preexisting left ear hearing 
loss disability was not aggravated during service, and that 
he did not develop a right ear hearing loss disability during 
service.  In reaching this decision, the Board acknowledges 
that the Veteran was exposed to loud noise while on active 
duty.  His service personnel records indicate that his 
military occupational specialty was artillery gunner, and 
that he served in Vietnam during the Vietnam era.  Therefore, 
credible evidence shows that he probably sustained some type 
of acoustic trauma in service.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(d).

However, even acknowledging his military noise exposure, 
there still must be competent medical evidence establishing a 
nexus or relationship between his current bilateral hearing 
loss and tinnitus and his military noise exposure, including 
medical evidence that his preexisting left ear hearing loss 
disability was aggravated by military noise exposure.  As a 
layperson, the Veteran is incapable of providing this 
necessary linkage, himself.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Unfortunately, no such medical evidence exists.

The service treatment records provide compelling evidence 
against his claims.  The Veteran's hearing was tested on only 
one occasion after his pre-induction examination, which was 
during his separation examination in October 1969.  
This report lists the following findings for his right ear: a 
20-decibel loss at the 500 Hz level, a 15-decibel loss at the 
1000 Hz level, a 20-decibel loss at the 2000 Hz level, and a 
30-decibel loss at the 3000 and 4000 Hz levels.  Findings for 
the left ear show a 5-decibel loss at the 500, 2000, and 4000 
Hz levels, a zero decibel-loss t the 1000 Hz level, and a 10-
decibel loss at the 3000 Hz level.  

After reviewing the claims file in March 2008, however, a VA 
audiologist surmised, "[i]t appears that the thresholds for 
the right and left ears at separation were transposed."  The 
audiologist's reasoning was that, as left ear hearing loss 
was noted upon induction and right ear hearing loss was not, 
and since right ear hearing loss was noted upon separation 
and left ear hearing loss was not, it is more likely that the 
military medical personnel made a mistake that the Veteran 
suffered in-service hearing loss as to his right ear.  The 
Board agrees with the VA audiologist's conclusion and assumes 
that the findings for the left ear pertain to the right ear 
and vis versa.

In any event, it is apparent that the Veteran did not have a 
hearing loss disability, according to VA standards, in either 
ear at the time of his separation from active duty.  
38 C.F.R. § 3.385.  And since there was no upward shift in 
his preexisting left ear hearing loss from the time of his 
pre-induction examination to the time of his separation 
examination, these records provide compelling evidence that 
there was no aggravation of his left ear hearing loss during 
his period of military service.  Additionally, none of the 
service treatment records makes any reference to tinnitus. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss at his separation examination 
is not fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted 
by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley, 5 Vet. App. at 159 (quoting from a brief of the VA 
Secretary).

Nevertheless, the medical evidence developed after service 
also provides compelling evidence against his claims.  Except 
for the July 1967 pre-induction examination showing a 
preexisting left ear hearing loss disability, the Veteran was 
not diagnosed with a hearing loss disability until his VA 
audiological evaluation in March 2008.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  This 39-year gap of time between 
the Veteran's discharge from the military in 1969 and the 
first documented evidence of a right ear hearing loss 
disability and tinnitus provides highly probative evidence 
against these aspects of his claims.

But more importantly, the actual findings and opinions by the 
VA audiologist provide the most compelling evidence against 
his claims.  As already noted, audiological testing confirmed 
that the Veteran has a hearing loss disability in both ears 
(bilateral) according to VA standards.  Testing in the left 
ear revealed a 
25-decibel loss at the 500 Hz level, a 30-decibel loss at the 
1000 Hz level, a 75-decibel loss at the 2000 Hz level, and a 
70-decibel loss at the 3000 and 4000 Hz levels.  Testing in 
the right ear revealed a 25-decibel loss at the 500 Hz level, 
a 35-decibel loss at the 1000 Hz level, and a 60-decibel loss 
at the 2000 Hz level, and a 65-decibel loss at the 3000 and 
4000 Hz levels.  Speech discrimination was 92 percent in the 
right ear and 84 percent in the left ear.  During the 
interview, the Veteran also reported that he first noticed 
bilateral hearing loss and tinnitus in 1992.

After reviewing the claims file, including the service 
treatment records, the VA audiologist concluded that it is 
less likely as not that the Veteran's hearing loss and 
tinnitus were due to noise exposure during his military 
service.  In finding that neither hearing loss nor tinnitus 
were related to military noise exposure, the audiologist 
provided the following rationale:

The Veteran's C-file and service military records 
indicated a mild to moderate hearing loss from 3-
6 kHz at in [sic] the left ear and normal hearing 
in the right ear at induction, and a mild to 
moderate hearing loss from 3-6kHz in the left ear 
and normal hearing in the left ear at separation.  
It appears that the threshold for the right and 
left ears at separation were transposed.  It is 
more likely that the Veteran had a mild hearing 
loss in the left ear at induction and at 
separation.  Once the exposure to noise is 
discontinued, there is no significant further 
progression of hearing loss as a result of the 
noise exposure (Bodie, R., Medical-Legal 
Evaluation of Hearing Loss, 2001).  Research 
indicates that previously noise exposed ears are 
not more sensitive to further noise exposure and 
that hearing loss due to noise does not progress 
(in excess of what would be expected from the 
additional of age-related threshold shifts) once 
the exposure to noise is discontinued (Rosenhall 
et al., 1990).  [The Veteran] states that he 
first reported gradual hearing loss in 1992, but 
that he is not certain when it happened.  

In May 2009, pursuant to the Board's remand, the same VA 
audiologist provided further comment concerning whether the 
Veteran's preexisting left ear hearing loss was aggravated 
during service.  Again, she noted that the "C-file indicates 
a [sic] to moderate hearing loss from 3-6kHz at in [sic] the 
left ear at induction and at separation.  There was no 
significant shift in thresholds from induction to separation; 
therefore, the pre-existed hearing loss in the left ear was 
not aggravated during service."  She then reiterated that 
"the Veteran's current hearing loss is less likely as not 
due to noise exposure during military service."

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record, 
and is supported by sound medical rationale, it provides 
compelling evidence against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  Simply 
stated, the VA audiologist applied valid medical analysis to 
the significant facts of this case in reaching her conclusion 
that the Veteran's hearing loss and tinnitus were not related 
to or aggravated by noise exposure he may have experienced 
while on active duty many years earlier.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.).  In short, the 
overwhelming medical evidence is against the Veteran's claim 
that his bilateral hearing and tinnitus were either incurred 
in or aggravated by service.  

While the Veteran may well believe that his tinnitus and 
hearing loss are related to noise exposure in service, he is 
not qualified to render a medical opinion concerning the 
cause of his tinnitus and hearing loss, or when his hearing 
loss first met the criteria to constitute a disability 
according to 38 C.F.R. § 3.385  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., difficulty 
hearing and ringing in his ears) he may have personally 
experienced during and since service, but not whether his 
hearing loss and tinnitus are traceable back to his military 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

The Board acknowledges that the Veteran is competent, even as 
a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing difficulty hearing 
and ringing in his ears since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Jandreau, 
492 F. 3d at 1374.  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered, and 
that competent lay evidence can be sufficient in and of 
itself.  But the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the medical evidence against lay statements.

So while the Veteran is competent to report that he has 
experienced difficulty hearing as well as ringing in his ears 
since service, the Board must still assess the probative 
value of the Veteran's lay statements in terms of whether 
they also are credible.  See Layno v. Brown, 6 Vet. App. 465 
(1994). (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See also Barr v. Nicholson, 21 Vet App 
303 (2007).  In other words, even if the Board were to 
consider the lay statements concerning the presence of 
tinnitus and hearing loss since service, the probative value 
of these statements must still be considered in light of the 
medical and other probative evidence of record.

In making this credibility determination, however, the Board 
affords the Veteran's lay statements significantly less 
probative value than the service treatment records and the 
March 2008 VA audiological evaluation report, which, as a 
whole, show that the Veteran's recently-diagnosed tinnitus 
and right ear hearing loss are not related to service, and 
that his preexisting left ear hearing loss was not aggravated 
during service.  In sum, these medical records have 
significantly greater probative value than the Veteran's lay 
statements.  See Schoolman v. West, 12 Vet. App. 307 (holding 
it is the Board's responsibility to weigh the evidence, both 
favorable and unfavorable, and to decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A.      § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus also is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


